Morris, J.
The complainant exhibits his patent, together with the record of the case of Vulcanite Paving Co. v. American Artificial Stone Pavement Co.,1 in the circuit court of the United States for the Eastern district of Pennsylvania, in which, by the judgment of Judges MoKennan and Butler, his patent was adjudicated and sustained. The same defenses were made in that case as in this, and were considered and passed upon by the court. All the anticipating patents now set up in defendant’s answer were set up then, except No. 90,825, dated June 1, 1869, granted to Dole!) & Duempleman. I am satisfied that this is not an anticipation of the invention claimed by complainant. The specification of the Dolch & Duempleman patent states:
“The smooth surface of all concrete pavements is very objectionable on account of tlie liability of horses slipping thereon. To oviate this difficulty, we pass over the pavement, before it becomes perfectly cool, a corrugated roller, or a roller having a series of flanges or projections around its circumference, which indents the surface, leaving it in the condition of the Nicholson or any other well-paved road. ”
This was simply a method of producing lines of depression or indentations in a composition road-bed, such as would catch the shod feet of horses, and prevent them from slipping. It would not accomplish what the complainant sets out to accomplish, and complainant’s invention would be almost entirely useless in preventing horses from slipping, which was the object which Dolch & Duempleman had in view. Complainant’s invention is especially intended for sidewalks, and consists in the formation in the surface of a smooth pavement of depressions of such a character *92that in stepping on them the pressure of the foot on a number of them at once will expel the air, and, by causing a vacuum, afford by suction an additional hold to the sole of the shoe, to prevent slipping. This result it is claimed is more effectively attained when the pavement is wet, and ordinarily would be more slippery, because then the suction is more complete. It is perfectly plain that continuous corrugated lines, or large depressions, such as would assist the foothold of shod horses, would have no such effect.
The case in the Eastern district of Pennsylvania having been, as appears from the record and the briefs of the very able counsel who took part in its presentation, thoroughly contested, the complainant is entitled now to the benefit of that adjudication in his favor. The affidavits filed in support of this motion for a preliminary injunction, and the specimens of the pavement put down by the defendant, exhibited in court, leave no doubt in my mind as to the infringement. The complainant, therefore, under all the rules of practice governing such applications, is entitled to the granting of a preliminary injunction as prayed.

 Reported in 31 Fed. Rep. 320.